                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

CHRISTIAN DOSCHER,

       Plaintiff,

v.                                                             Case No: 6:19-cv-76-Orl-37TBS

APOLOGETICS AFIELD, INC.,

       Defendant.


                                              ORDER

       Pro se Plaintiff Christian Doscher seeks leave of Court to file and receive papers

and pleadings in this case electronically, using the Court’s CM/ECF system. As grounds,

he says he cannot afford to send what he anticipates will be voluminous evidence to the

Court using the U.S. Mail (Id.). Plaintiff contends that he should not be required to show

hardship to use the CM/ECF system because if his motion is granted, nobody will be

prejudiced, and the case will proceed more efficiently (Id.).

       In this district “[a] pro se litigant ... is not permitted to file electronically, absent

authorization by the Court.” United States District Court Middle District of Florida,

Administrative Procedures for Electronic Filing, at (II)(A)(2) (June 5, 2015). A pro se party

seeking the privilege to use CM/ECF must demonstrate that access is necessary to avoid

unreasonable burdens and to promote access to information. See Ogilvie v. Millsaps,

Case No. 8:15-cv-2477-T-36JSS, 2015 WL 6688343, at *1 (M.D. Fla. Oct. 30, 2015).

       After due consideration, Plaintiff’s Motion for Permission to File Electronically (Doc.

8), is GRANTED. Plaintiff may file and receive papers and pleadings in this case

electronically using the CM/ECF system. In order to receive a CM/ECF account, Plaintiff
must complete the registration form which is available on the Court’s website. Plaintiff

may contact the Clerk's Office (407-835-4200) if assistance is needed in registering for

CM/ECF.

       Once registered, Plaintiff shall complete the CM/ECF program tutorial on the

Court's website. Plaintiff shall also become familiar with and follow the policies and

procedures set forth in the Administrative Procedures for Electronic Filing, which is

available under the CM/ECF link on the Court's website.

       DONE and ORDERED in Orlando, Florida on May 9, 2019.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties




                                            -2-
